                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                   3:19-CV-412

                                                      )
 MONTI ANTONIO S.P.A.,                                )
                                                      )
                       Plaintiff                      )
                                                      )
                 v.                                   )
                                                      )
 SUBLITECH, INC.                                      )
 d/b/a SUBLITECH AMERICAS, INC., et al.               )
                                                      )
                       Defendants                     )
                                                      )
                                                      )



       This case is before the Court on Plaintiff’s Motion for Default Judgment (Doc. No. 23).

Having considered Plaintiff’s Motion, Memorandum (Doc. No. 24), and Affidavits in Support

(Docs. Nos. 23-1 – 23-8), and for good cause shown, the Court GRANTS Plaintiff’s Motion under

Fed. R. Civ. P. 55(b)(2). Accordingly, Plaintiff shall be permitted to recover $500,751.65 from

the Defendants, jointly and severally, with prejudgment interest from August 22, 2019, and costs.

The Clerk is respectfully DIRECTED to ENTER JUDGMENT and CLOSE THE CASE.

       IT IS SO ORDERED.



                                                 Signed: July 22, 2020




      Case 3:19-cv-00412-MOC-DSC Document 25 Filed 07/22/20 Page 1 of 1
